Exhibit 10(51)




[Execution]


AMENDMENT NO. 13 TO RATIFICATION AND AMENDMENT AGREEMENT AND
AMENDMENT NO. 15 TO LOAN AND SECURITY AGREEMENT


AMENDMENT NO. 13 TO RATIFICATION AND AMENDMENT AGREEMENT AND AMENDMENT NO. 15 TO
LOAN AND SECURITY AGREEMENT, dated as of December 7, 2009 (this “Thirteenth
Ratification Amendment”), by and among CONGOLEUM CORPORATION, a Delaware
corporation, as debtor and debtor-in-possession (“Borrower”), CONGOLEUM FISCAL,
INC., a New York corporation, as debtor and debtor-in-possession (“CFI”),
CONGOLEUM SALES, INC., a New York corporation, as debtor and
debtor-in-possession (“CSI” and together with CFI, collectively, “Guarantors”
and each individually, a “Guarantor”), and WACHOVIA BANK, NATIONAL ASSOCIATION,
successor by merger to Congress Financial Corporation (“Lender”).


W I T N E S S E T H:


WHEREAS, Lender, Borrower and Guarantors have entered into financing
arrangements pursuant to which Lender may make loans and advances and provide
other financial accommodations to Borrower as set forth in the Loan and Security
Agreement, dated December 10, 2001, between Lender and Borrower, as amended by
Amendment No. 1 to Loan and Security Agreement, dated September 19, 2002,
between Lender and Borrower, Amendment No. 2 to Loan and Security Agreement,
dated as of February 27, 2003, among Lender, Borrower and Guarantors, and as
further amended and ratified by the Ratification and Amendment Agreement, dated
as of January 7, 2004 (the “Ratification Agreement”), between Lender and
Borrower, as acknowledged by Guarantors, Amendment No. 1 to Ratification
Agreement and Amendment No. 3 to Loan and Security Agreement, dated as of
December 14, 2004, between Lender and Borrower, as acknowledged by Guarantors,
Amendment No. 2 to Ratification Agreement and Amendment No. 4 to Loan and
Security Agreement, dated as of January 13, 2005, between Lender and Borrower,
as acknowledged by Guarantors, Amendment No. 3 to Ratification Agreement and
Amendment No. 5 to Loan and Security Agreement, dated as of June 7, 2005,
between Lender and Borrower, as acknowledged by Guarantors, Amendment No. 4 to
Ratification Agreement and Amendment No. 6 to Loan and Security Agreement, dated
as of December 19, 2005, as acknowledged by Guarantors, Amendment No. 5 to
Ratification Agreement and Amendment No. 7 to Loan and Security Agreement, dated
as of September 27, 2006 between Lender and Borrower, as acknowledged by
Guarantors, Amendment No. 6 to Ratification Agreement and Amendment No. 8 to
Loan and Security Agreement, dated as of November 27, 2006, between Lender and
Borrower, as acknowledged by Guarantors, Amendment No. 7 to Ratification
Agreement and Amendment No. 9 to Loan and Security Agreement, dated as of June
12, 2007 between Lender and Borrower, as acknowledged by Guarantors, Amendment
No. 8 to Ratification and Amendment Agreement and Amendment No. 10 to Loan and
Security Agreement, dated as of December 11, 2007, between Lender and Borrower,
as acknowledged by Guarantors, Amendment No. 9 to Ratification and Amendment
Agreement and Amendment No. 11 to Loan and Security Agreement, dated as of June
4, 2008, between Lender and Borrower, as acknowledged by Guarantors, Amendment
No. 10 to Ratification and Amendment Agreement and Amendment No. 12 to Loan and
Security

 
 

--------------------------------------------------------------------------------

 

Agreement, dated as of October 6, 2008, between Lender and Borrower, as
acknowledged by Guarantors, Amendment No. 11 to Ratification and Amendment
Agreement and Amendment No. 13 to Loan and Security Agreement, dated as of March
16, 2009, and Amendment No. 12 to Ratification and Amendment Agreement and
Amendment No. 14 to Loan and Security Agreement, dated as of June 9, 2009,
between Lender and Borrower, as acknowledged by Guarantors, permitting debtor
and debtor-in-possession financing for Borrower and Guarantors, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced (all of the foregoing, as amended hereby and as the same
may hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, collectively, the “Loan Agreement”, and together with all
agreements, documents and instruments at any time executed and/or delivered in
connection therewith or related thereto, including the Reaffirmation and
Amendment of Guarantor Documents, dated as of January 7, 2004, between Lender
and Guarantors, as from time to time amended, modified, supplemented, extended,
renewed, restated or replaced, collectively, the “Financing Agreements”);


WHEREAS, Borrower and each Guarantor have each commenced a case (collectively,
the “Cases”) under Chapter 11 of Title 11 of the United States Code in the
United States Bankruptcy Court for the District of New Jersey (the “Court”) and
have each retained possession of its assets and is authorized under the
Bankruptcy Code to continue the operation of its businesses as a
debtor-in-possession;


WHEREAS, Borrower and Guarantors have requested that Lender make certain
amendments to the Loan Agreement and the other Financing Agreements, and Lender
is willing to agree to such request, subject to the terms and conditions
contained herein;


WHEREAS, by this Thirteenth Ratification Amendment, Lender, Borrower and
Guarantors desire and intend to evidence such amendments;


WHEREAS, this Thirteenth Ratification Amendment has been filed with the
Bankruptcy Court and notice thereof has been served upon all parties that have
requested notice in the Borrower’s and Guarantors’ bankruptcy cases pursuant to
the Final Order (1) Authorizing Debtors’ Use of Cash Collateral, (2) Authorizing
Debtors to Obtain Post-Petition Financing, (3) Granting Senior Liens and
Priority Administrative Expense Status Pursuant to 11 U.S.C. §§105 and 364(c),
(4) Modifying the Automatic Stay Pursuant to 11 U.S.C. §362, and (5) Authorizing
Debtors to Enter Into Agreements with Congress Financial Corporation (as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Final DIP Financing Order”), which was
approved by the Bankruptcy Court on February 2, 2004;


WHEREAS, no objection has been filed by any interested party to the terms and
conditions of this Thirteenth Ratification Amendment and Borrower and Guarantors
are authorized to execute and deliver this Thirteenth Ratification Amendment in
accordance with the terms of the Final DIP Financing Order; and



 
2

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Lender, Borrower and
Guarantors hereby covenant, warrant and agree as follows:


1.  Definitions.
 
1.1  Additional Definitions.  As used herein, the following terms shall have the
following meanings given to them below, and the Loan Agreement and the other
Financing Agreements are hereby amended to include, in addition and not in
limitation, the following:


“Eligible Real Property” shall mean, collectively, (a) the Real Property of
Borrower located at 1945 East State Street, Hamilton Township, New Jersey and
(b) the Real Property of Borrower located at 4401 Ridge Road, Trainer,
Pennsylvania.


“Fixed Asset Availability” shall mean, at any time, the amount of $5,000,000;
provided, that, the Fixed Asset Availability shall be reduced by an amount equal
to $69,444.44 on December 1, 2009 and on the first day of each month thereafter,
and subject to other reductions based on sales or other dispositions of any of
the Eligible Real Property that were included in the calculation thereof.


“Mortgages” shall mean, collectively, each of the following (as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced): i)the Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of the Thirteenth Ratification Amendment
Effective Date, by Borrower in favor of Lender with respect to the Real Property
and related assets of Borrower located at 1945 East State Street, Hamilton
Township, New Jersey, and ii)the Open-End Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated as of the Thirteenth
Ratification Amendment Effective Date, by Borrower in favor of Lender with
respect to the Real Property and related assets of Borrower located at 4401
Ridge Road, Trainer, Pennsylvania.


“Prime Rate Fixed Asset Loans” shall mean Prime Rate Loans outstanding from time
to time based on Fixed Asset Availability.


“Thirteenth Ratification Amendment” shall mean Amendment No. 13 to Ratification
and Amendment Agreement and Amendment No. 15 to Loan and Security Agreement,
dated as of December 4, 2009, among Borrower, Guarantors and Lender.


“Thirteenth Ratification Amendment Effective Date” shall mean the first date on
which all of the conditions precedent to the effectiveness of the Thirteenth
Ratification Amendment shall have been satisfied or shall have been waived by
Lender.


 

 
3

--------------------------------------------------------------------------------

 

1.2  Amendments to Definitions.


(a)  Borrowing Base.  The definition of “Borrowing Base” in Section 1.6 of the
Loan Agreement is hereby amended by deleting the first sentence of such
definition in its entirety and replacing it with the following:


“1.6  ‘Borrowing Base’ shall mean, at any time, the amount equal to:


(a)  eighty five (85%) percent of the Net Amount of Eligible Accounts, plus


(b)  the lesser of: (i) the sum of: (A) the lesser of (1) fifty (50%) percent of
the Value of Eligible Inventory consisting of finished goods or (2) $20,000,000,
plus (B) the lesser of (1) the sum of (aa) thirty five (35%) percent of the
Value of Eligible Inventory consisting of raw materials (other than resin) for
such finished goods, plus (bb) fifty (50%) percent of the Value of Eligible
Inventory consisting of resin, or (2) $3,000,000; or (ii) $23,000,000, plus


(c)  the Fixed Asset Availability, less


(d)  any Reserves.”


(b)  Financing Agreements. All references to the term “Financing Agreements” in
this Thirteenth Ratification Amendment and in any of the Financing Agreements
shall be deemed and each such reference is hereby amended to include, in
addition and not in limitation, this Thirteenth Ratification Amendment, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.


(c)  Interest Rate.  The definition of “Interest Rate” in Section 1.41 of the
Loan Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:


“1.41 ‘Interest Rate’ shall mean, (a) as to Prime Rate Loans (other than Prime
Rate Fixed Asset Loans), a rate equal to one and three-quarters (1¾%) percent
per annum in excess of the Prime Rate; and (b) as to Prime Rate Fixed Asset
Loans, a rate equal to two and three-quarters (2¾%) percent per annum in excess
of the Prime Rate; provided, that, notwithstanding anything to the contrary
contained herein, the Interest Rate shall mean the rate of three and
three-quarters (3¾%) percent per annum in excess of the Prime Rate as to Prime
Rate Loans (other than Prime Rate Fixed Asset Loans) and the rate of four and
three-quarters (4¾%) percent per annum in excess of the Prime Rate as to Prime
Rate Fixed Asset Loans, at Lender’s option, without notice, (a) either (i) for
the period on and after the date of termination or non-renewal hereof until such
time as all Obligations are indefeasibly paid and satisfied in full in
immediately available funds, or (ii) for the period from and after the date of
the occurrence of any Event of Default, and for so long as such Event of Default
is continuing as determined by Lender in good faith and (b) on the Revolving
Loans at any time outstanding in excess of the amounts available to Borrower
under Section 2 hereof (whether or not such excess(es) arise or are made with or
without Lender’s knowledge or consent and whether made before or after an Event
of Default).”



 
4

--------------------------------------------------------------------------------

 

(d)  Ratification Agreement. All references to the term “Ratification Agreement”
in this Thirteenth Ratification Amendment and in any of the Financing Agreements
shall be deemed and each such reference is hereby amended to mean the
Ratification Agreement, as amended hereby, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.


(e)  Reserves.  The definition of “Reserves” in Section 1.64 of the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:


“1.64     ‘Reserves’ shall mean as of any date of determination, such amounts as
Lender may from time to time establish and revise in good faith reducing the
amount of Revolving Loans and Letter of Credit Accommodations which would
otherwise be available to Borrower under the lending formula(s) provided for
herein:  (a) to reflect events, conditions, contingencies or risks which, as
determined by Lender in good faith, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Obligations or its value, (ii) the assets,
business or prospects of Borrower or any Obligor or (iii) the security interests
and other rights of Lender in the Collateral (including the enforceability,
perfection and priority thereof) or (b) to reflect Lender’s good faith belief
that any collateral report or financial information furnished by or on behalf of
Borrower or any Obligor to Lender is or may have been incomplete, inaccurate or
misleading in any material respect or (c) to reflect outstanding Letter of
Credit Accommodations as provided in Section 2.2 hereof or (d) in respect of any
state of facts which Lender determines in good faith constitutes a Default or an
Event of Default.  Without limiting the generality of the foregoing, the term
“Reserves” as used herein, shall include, in addition and not in limitation, (1)
the Dilution Reserve, (2) the Bank Products Reserve, (3) a special reserve, in
an amount equal to all claims for all outstanding and unpaid administrative
expenses or other claims which are or may be senior or pari passu to Lender’s
liens in the property of Borrower or Lender’s super priority claims pursuant to
the Financing Order, including, but not limited to (A) the fees and expenses of
the Clerk of the Bankruptcy Court, (B) the fees of the United States Trustee as
provided in the Financing Order and (C) the Professional Fee Carve Out (as such
term is defined in the Interim Financing Order), and (4) reserves established by
Lender in its discretion to reflect that the fair market value of the Eligible
Real Property as set forth in any appraisals received by Lender with respect
thereto after the Thirteenth Ratification Amendment Effective Date (in each case
net of operating expenses, liquidation expenses and commissions (without
duplication) estimated to be incurred in connection with the liquidation
thereof, that are acceptable to Lender for such purpose, has declined so that
the Fixed Asset Availability is greater than (x) the percentages with respect to
the value of the Eligible Real Property used in establishing the original amount
of the Fixed Asset Availability multiplied by (y) the applicable values set
forth in such subsequent appraisals.  To the extent Lender may revise the
lending formulas used to determine the Borrowing Base or establish new criteria
or revise existing criteria for Eligible Accounts or Eligible Inventory so as to
address any circumstances, condition, event or contingency in a manner
satisfactory to Lender, Lender shall not establish a Reserve for the same
purpose.  The amount of any Reserve established by Lender shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve as determined by Lender in good faith..”



 
5

--------------------------------------------------------------------------------

 

1.3  Interpretation.  For purposes of this Thirteenth Ratification Amendment,
unless otherwise defined herein, all capitalized terms used herein, including,
but not limited to, those terms used and/or defined in the recitals above, shall
have the respective meanings assigned to such terms in the Loan Agreement.


2.  Revolving Loans.  Section 2.1 of the Loan Agreement is hereby amended by
inserting the following new Section (d) at the end of such Section:


“(d)  Notwithstanding anything to the contrary in this Section 2.1, until such
time as the then outstanding principal amount of the Revolving Loans equals the
amount of Fixed Asset Availability, all Revolving Loans shall be deemed to
constitute Prime Rate Fixed Asset Loans, and at any time that the then
outstanding principal amount of the Revolving Loans exceeds the amount of Fixed
Asset Availability, all Revolving Loans in excess of the amount of Fixed Asset
Availability shall be deemed to constitute Prime Rate Loans (other than Prime
Rate Fixed Asset Loans).”
 
3.  Grant of Security Interest.  Section 5.1 of the Loan Agreement is hereby
amended by inserting the following immediately prior to the period at the end of
such Section:


“and (d) the Eligible Real Property and all fixtures related thereto.”


4.  Minimum EBITDA.  Section 9.23(c) of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:


“(c)  Borrower and its Subsidiaries shall not, for any period set forth below
(each, a “Test Period”) permit EBITDA of Borrower and its Subsidiaries to be
less than the amount set forth below opposite such Test Period; provided, that,
Borrower and its Subsidiaries shall not be required to comply with this
Section 9.23(c) during any Test Period (A) if Excess Availability (including any
Excess Availability considered in satisfaction of Section 9.18 hereof) was equal
to or greater than $5,000,000 on each Business Day during such Test Period, or
(B) if (x) Excess Availability (including any Excess Availability considered in
satisfaction of Section 9.18 hereof) is less than $5,000,000 on any Business Day
(up to a maximum of four (4) Business Days) during the ninety (90) day period
ending on the last day of any Test Period, and (y) Borrower and its Subsidiaries
are in possession of at least $3,000,000 of unrestricted cash on such Business
Day:

 
6

--------------------------------------------------------------------------------

 


 
Test Period
 
 
Minimum EBITDA
 
 
For the four (4) months ending July 31, 2009
 
 
$400,000
 
 
For the five (5) months ending August 31, 2009
 
 
$520,000
 
 
For the six (6) months ending September 30, 2009
 
 
$730,000
 
 
For the seven (7) months ending October 31, 2009
 
 
$1,000,000
 
 
For the eight (8) months ending November 30, 2009
 
 
$1,000,000
 
 
For the nine (9) months ending December 31, 2009
 
 
$700,000
 
 
For the ten (10) months ending January 31, 2010
 
 
$840,000
 
 
For the eleven (11) months ending February 28, 2010
 
 
$460,000
 
 
For the twelve (12) months ending March 30, 2010
 
 
$420,000
 
 
For the twelve (12) months ending April 30, 2010
 
 
$400,000
 
 
For the twelve (12) months ending May 31, 2010
 
 
$750,000
 
 
For the twelve (12) months ending June 30, 2010
 
 
$600,000”
 



5.  Term.


5.1  The first sentence of Section 12.1(a) of the Loan Agreement is hereby
amended by deleting such sentence in its entirety and replacing it with the
following:


“This Agreement and the other Financing Agreements shall become effective as of
the date set forth on the first page hereof and shall continue in full force and
effect for a term ending on the earlier of (i) June 30, 2010 and (ii) the date
the plan of reorganization in the Borrower’s and Guarantors’ bankruptcy cases,
as confirmed by the Bankruptcy Court, becomes effective (such earlier date, the
“Termination Date”).”


5.2  Section 12.1(c)(iii) of the Loan Agreement is hereby amended by deleting
the reference to “December 31, 2009” and replacing it with “June 30, 2010”.


6.  Amendment Fee; Extension Fee.  In addition to and not in limitation of all
other fees, costs and expenses payable to Lender under the Financing Agreements,
in consideration of this Thirteenth Ratification Amendment, Borrower shall pay
Lender (i) an amendment fee in the amount of $60,000 which fee shall be fully
earned and payable upon the entry of an order of the Bankruptcy Court approving
this Thirteenth Amendment, and (ii) an extension fee in the amount of $15,000
per month, which fee shall be fully earned and payable on November 1, 2009 and
on the first day of each month thereafter through and including the first day of
the month in which the Termination Date shall occur.  Each of the amendment fee
and the extension fee payable pursuant to this Section may be charged directly
to the loan account of Borrower.



 
7

--------------------------------------------------------------------------------

 

7.  Additional Representations, Warranties and Covenants.  In addition to the
continuing representations, warranties and covenants heretofore made in the Loan
Agreement or otherwise and hereafter made by Borrower and Guarantors to Lender,
whether pursuant to the Financing Agreements or otherwise, and not in limitation
thereof, Borrower and Guarantors hereby represent, warrant and covenant with, to
and in favor of Lender the following (which shall survive the execution and
delivery of this Agreement), the truth and accuracy of which, or compliance
with, to the extent such compliance does not violate the terms and provisions of
the Bankruptcy Code, being a continuing condition of the making of loans by
Lender:


7.1  This Thirteenth Ratification Amendment has been duly authorized, executed
and delivered by Borrower and Guarantors and the agreements and obligations of
Borrower and Guarantors contained herein constitute legal, valid and binding
obligations of Borrower and Guarantors enforceable against Borrower and
Guarantors in accordance with their respective terms.


7.2  The mortgages granted to Lender under the Mortgages constitute valid and
perfected first priority mortgages on the Eligible Real Property subject
thereto.


7.3  Borrower has good and marketable fee simple title to the Eligible Real
Property, subject to no liens, mortgages, pledges, security interests,
encumbrances or charges of any kind, nature or description.


7.4  Borrower and Guarantors shall execute and/or deliver to Lender all other
Financing Agreements, and other agreements, documents and instruments, in form
and substance satisfactory to Lender, which, in the good faith judgment of
Lender are necessary or appropriate in connection with this Thirteenth
Ratification Amendment;


7.5  Each of Borrower and Guarantors shall comply in full with the notice and
other requirements of the Bankruptcy Code, the applicable Federal Rules of
Bankruptcy Procedure, and the terms and conditions of the Final DIP Financing
Order in a manner acceptable to Lender and its counsel;


7.6  No objection has been filed by any interested party to the terms and
conditions of this Thirteenth Ratification Amendment and Borrower and Guarantors
are authorized, in accordance with the terms of the Final DIP Financing Order,
to execute, deliver, comply with and fully be bound by this Thirteenth
Ratification Amendment; and


7.7  Except as set forth above, no Default or Event of Default exists or has
occurred and is continuing as of the date hereof.



 
8

--------------------------------------------------------------------------------

 

8.  Conditions Precedent.  In addition to any other conditions contained herein
or in the Loan Agreement, as in effect immediately prior to the date hereof,
with respect to the Loans, Letter of Credit Accommodations and other financial
accommodations available to Borrower (all of which conditions, except as
modified or made pursuant to this Thirteenth Ratification Amendment shall remain
applicable to the Loans and be applicable to Letter of Credit Accommodations and
other financial accommodations available to Borrower), the following are
conditions to Lender’s obligation to extend further loans, advances or other
financial accommodations to Borrower pursuant to the Loan Agreement:


8.1  Lender shall have received this Thirteenth Ratification Amendment, duly
authorized, executed and delivered by Borrower and each Guarantor;


8.2  Lender shall have received, in form and substance satisfactory to Lender,
an order duly entered by the Bankruptcy Court approving this Thirteenth
Ratification Amendment;


8.3  Lender shall have received each of the Mortgages, duly authorized, executed
and delivered by Borrower;


8.4  Lender shall have received, in form and substance satisfactory to Lender, a
valid and effective title insurance policy issued by a company and agent
acceptable to Lender in good faith: (a) insuring the priority, amount and
sufficiency of the Mortgages, (b) insuring against matters that would be
disclosed by surveys and (c) containing any legally available endorsements,
assurances or affirmative coverage reasonably requested by Lender for protection
of its interests;


8.5  Lender shall have received, in form and substance satisfactory to Lender, a
written appraisal with respect to the Eligible Real Property, in form, scope and
methodology acceptable to Lender and performed by an appraiser acceptable to
Lender, addressed to Lender and upon which Lender is expressly permitted to
rely;


8.6  Lender shall have received, in form and substance satisfactory to Lender, a
Phase I environmental audit of the Eligible Real Property conducted by an
independent environmental engineering firm acceptable to Lender, and in form,
scope and methodology satisfactory to Lender, the results of which shall be
satisfactory to Lender, confirming that Borrower is in compliance with all
material applicable Environmental Laws in all material respects and there is no
material potential or actual liability of Borrower or any Guarantor for any
remedial action with respect to any significant environmental condition at the
Eligible Real Property;


8.7  [Lender shall have received, in form and substance satisfactory to Lender,
an American Land Title Association/American Congress on Surveying and Mapping
form survey for which all necessary fees (where applicable) have been paid,
certified to Lender and issuer of the mortgagees’ title insurance policy in a
manner satisfactory to Lender by a land surveyor duly registered and licensed in
the states in which the Eligible Real Property is located;]



 
9

--------------------------------------------------------------------------------

 

8.8  Lender shall have received, in form and substance satisfactory to Lender,
all consents, waivers, acknowledgments, agreements and approvals from other
third parties which Lender may deem necessary or desirable in order to permit,
protect and perfect the Mortgages;


8.9  No trustee, examiner or receiver or the like shall have been appointed or
designated with respect to Borrower or any Guarantor, as debtor and
debtor-in-possession, or its business, properties and assets; and


8.10  Except as set forth above, no Default or Event of Default shall exist or
shall have occurred or be continuing, as of the date hereof.


9.  Miscellaneous.


9.1  Amendments and Waivers.  Neither this Thirteenth Ratification Amendment nor
any other instrument or document referred to herein or therein may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.


9.2  Further Assurances.  Each of Borrower and Guarantors shall, at its expense,
at any time or times duly execute and deliver, or shall cause to be duly
executed and delivered, such further agreements, instruments and documents, and
do or cause to be done such further acts as may be necessary or proper in
Lender’s opinion to evidence, perfect, maintain and enforce the security
interests of Lender, and the priority thereof, in the Collateral and to
otherwise effectuate the provisions or purposes of this Thirteenth Ratification
Amendment, any of the other Financing Agreements or the Financing Order.


9.3  Counterparts.  This Thirteenth Ratification Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all of which shall together constitute one and the same agreement.  Delivery of
an executed counterpart of this Thirteenth Ratification Amendment by
telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Thirteenth Ratification Amendment.  Any party delivering an executed counterpart
of this Thirteenth Ratification Amendment by telefacsimile or other electronic
method of transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability or binding
effect of this Thirteenth Ratification Amendment.


9.4  Additional Events of Default.  The parties hereto acknowledge, confirm and
agree that the failure of Borrower or any Guarantor to comply with any of the
covenants, conditions and agreements contained herein or in any other agreement,
document or instrument at any time executed by Borrower or any Guarantor in
connection herewith shall constitute an Event of Default under the Financing
Agreements.

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Thirteenth Ratification
Amendment to be duly executed as of the day and year first above written.




WACHOVIA BANK, NATIONAL ASSOCIATION


By:   /s/ Marc J. Breier____________________
Name:  Marc J. Breier
Title: Managing Director




CONGOLEUM CORPORATION,
as Debtor and Debtor-in-Possession


By:   /s/ Howard N. Feist___________________
Name:  Howard N. Feist
Title:  Chief Financial Officer




CONGOLEUM SALES, INC.,
as Debtor and Debtor-in-Possession


By:   /s/ Howard N. Feist___________________
Name:  Howard N. Feist
Title:  Vice President


CONGOLEUM FISCAL, INC.,
as Debtor and Debtor-in-Possession


By:   /s/ Howard N. Feist___________________
Name:  Howard N. Feist
Title:  Vice President



